SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 29th day of May, two thousand and three.
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is AFFIRMED.
Plaintiff-appellant Farida Burtis, pro se, appeals from an order of the United States District Court for the Southern District of New York (Jed Rakoff, Judge), denying her post-judgment motion for recusal of Judge Rakoff and Magistrate Judge Henry Pitman from any further involvement in her employment discrimination action against several United Nations (“U.N.”) officials.
The present appeal represents Burtis’s fourth attempt to appeal in this Court from the District Court’s dismissal of her employment discrimination action; this Court has previously affirmed that order of dismissal, as well as orders denying Burtis’s motion for reconsideration and her motion for entry of a default judgment against the defendants. See Burtis v. Annan, 7 Fed.Appx. 104 (2d Cir.2001). In affirming the District Court’s dismissal, this Court held that dismissal was proper for lack of jurisdiction. Id. In July 2001, after this Court had already affirmed the District Court’s entry of judgment against her, Burtis filed her recusal motion in the District Court. The District Court denied Burtis’s recusal motion, citing this court’s affirmance of its prior orders in Burtis’s case.
In this appeal, Burtis reasserts her claims of bias against Judge Rakoff and *327Magistrate Judge Pitman. Specifically, she cites Judge Rakoffs denial of her motion for reconsideration of his sua sponte dismissal of her case, in which he mistakenly referred to the prior dismissal of Burtis’s case as a grant of “defendants’ motion for summary judgment,” when in fact no such motion was made; Burtis views this error as evidence of judicial bias. As well, Burtis claims that both Judge Rakoff and Magistrate Judge Pitman evinced bias by fading to address her assertion that not all of the named defendants were entitled to U.N. immunity.
However, after our affirmance of the District Court’s entry judgment for lack of jurisdiction, the District Court had no jurisdiction to entertain plaintiffs motion. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (“Without jurisdiction the court cannot -proceed at all in any cause.” (quotation and citation omitted)).
Accordingly, the order of the District Court denying plaintiffs post-judgment motion for recusal is hereby AFFIRMED.